Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 1 of 41                       PageID #: 676




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

                                         :
SECURITIES AND EXCHANGE COMMISSION, :
                                         :                    CIVIL ACTION
                Plaintiff                :
                                         :                    Case No.: 2:18-139-JBL
     v.                                  :
                                         :
MICHAEL A. LIBERTY, et.al.
                                         :
                        Defendants       :
                                         :
     and                                 :
                                         :
XANADU PARTNERS, LLC,                    :
                                         :
                        Relief Defendant :
                                         :

    MOTION AND INCORPORATED MEMORANDUM OF LAW OF DEFENDANT
         GEORGE J. MARCUS FOR JUDGMENT ON THE PLEADINGS

       NOW COMES the Defendant, George J. Marcus, and, for the reasons stated herein,

moves under Fed. R. Civ. P. 12( c) for Judgment on the Pleadings dismissing with prejudice all

of the Complaint’s [ECF No. 1] claims against him.

                                        INTRODUCTION

       Alleging securities fraud claims against Mr. Marcus, a highly respected lawyer, in an

overreaching effort to squeeze his client, the hodgepodge Complaint fundamentally asserts five

fraud predicates, spanning some eight years. First, that investors in entities affiliated with

Defendant Liberty (“Affiliates”) were falsely led to believe that the invested funds would be re-

invested by the Affiliates into the operating company, Mozido, LLC (which later became MDO,

LLC and ultimately the parent company of Mozido, Inc.). Second, that these investors were

deceived about the “valuation” of Mozido, Inc. when they purchased convertible notes of the
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 2 of 41                                      PageID #: 677




Affiliates. Third, that the Affiliates had no right, upon conversion of investor notes into equity

interests in the parent company, Mozido, LLC (later becoming MDO, LLC), to deliver these

equity interests. Fourth, that while investors obtained rights to acquire these equity interests,

they were not told that MDO, LLC had divested its assets, become “saddled” with debt, and was

essentially worthless. Finally, it is alleged that Mr. Marcus knew about and facilitated these

deceptions.

         All these alleged frauds are fiction, entirely refuted by the documentary record to which

the SEC extensively refers in the Complaint, but the contents of which are never revealed to the

Court. We do so here,1 solving the mystery of the SEC’s failure to disclose the contents of these

documents. Without exception or ambiguity, the documentary record entirely refutes the

Complaint’s allegations, leaving a disturbing lack of candor by the SEC as the only permissible

conclusion.

         After constructing its fictitious platform of fraud, the Complaint builds upon it by

drawing inferences that are either contradicted by the documentary record, conclusory, illogical

or facially incorrect—often all four. The documentary record, not the Complaint’s untruthful

distortion of it, shows the actual facts that Mr. Marcus “knew.” These facts show that Mr.

Marcus neither made, participated in, nor knew of any fraudulent misrepresentation or conduct

by anyone. Consistent with its pattern of deception, the SEC fails to disclose what it fully

understood the documentary record revealed: in these securities offerings, Mr. Liberty was


1
  The Court may take judicial notice of these and the other documents attached as Exhibits to this Memorandum.
See, e.g., Clorox Co. P.R. v. Proctor & Gamble Comm. Co., 228 F. 3d 24, 32 (1st Cir. 2000) (on dismissal court can
consider “entirety of a document integral to or explicitly relied upon in the complaint, even though not attached to
the complaint”(citation omitted)); Fudge v. Penthouse Intern., Ltd., 840 F. 2d 1012, 1015 (1st Cir. 1988) (“‘when
plaintiff fails to introduce a pertinent document as part of his pleading, defendant may introduce the exhibit as part
of his motion attacking the pleading’” (citation omitted)); Haley v. City of Boston, 657 F. 3d 39, 46 (1st Cir. 2011)
(on review of dismissal court can consider information from documents incorporated by reference in complaint,
public record matters and judicially noticeable facts).


                                                           2
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 3 of 41                                     PageID #: 678




represented by securities counsel other than his corporate counsel, Mr. Marcus. Mr. Marcus, as

corporate counsel, owed duties only to his client and to no investor.

         The documentary record compels dismissal of the Complaint, with prejudice. The Court

should also impose appropriate sanctions upon the SEC for its lack of candor, including an order

requiring the SEC to pay Mr. Marcus’ legal fees, and a referral of the SEC’s conduct to the

appropriate Bar regulatory authorities.

                                         PROCEDURAL BACKGROUND

         The SEC filed the Complaint on March 30, 2018. [ECF No. 1], having begun its

investigation by May of 2012 (see Ex. 7 (00212) and issuing subpoenas in February 2016 (see

Ex. 13) (p. 00748) 2 and April 2016. See Ex. 14 (00750-00755). Mr. Marcus filed his Answer

on June 18, 2018. [ECF No. 19]. By order dated August 12, 2020 [ECF No. 81], upon Mr.

Marcus’s request and over the SEC’s objection, the Court lifted its previously imposed stay of

proceedings to permit the filing of this Motion. Below, the reasons for the SEC’s objection will

become painfully clear.

                                                LEGAL STANDARDS

         A Fed. R. Civ. P. 12(c) motion is “treated much like a Rule 12(b)(6) motion to dismiss.”

Perez-Acevedo v. Rivero-Cubano, 520 F. 3d 26, 29 (1st Cir. 2008). This includes evaluation of

documents relied on or referred to in the Complaint and other judicially noticeable documents.

See, e.g., Clorox Co. P.R. v. Proctor & Gamble Comm. Co., 228 F. 3d 24, 32 (1st Cir. 2000).

The facial plausibility test requires the plaintiff to allege “‘factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.’” Unitil

Corp. v. Utility Workers Union, 2017 WL 5068344, at * 4 (D. Me. Nov. 2, 2017) (quoting


2
 See, e.g., In re Am. Funds Sec. Litig., 556 F. Supp. 2d 1100, 1105 (C.D. Cal. June 5, 2008) (judicial notice of
“various news articles” in support of limitations defense”).

                                                          3
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 4 of 41                        PageID #: 679




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Culpable inferences from well-pleaded facts must

be weighed against non-culpable inferences. See Iqbal, 556 U.S. at 680.

       Introducing the case as about “a long-running fraudulent scheme” (Cplt. ¶ 1), the

Complaint expressly alleges “fraud” or “fraudulent scheme” at least 24 times before the Claims

section. The first two claims are expressly labeled “fraud” claims. Sounding in fraud, the

Complaint and all claims against Mr. Marcus must satisfy not only Rule 8(a)(2)’s plausibility

test, but Rule 9(b)’s heightened factual pleading requirements. See Foisie v. Worcester

Polytechnic Institute, 967 F. 3d 27, 49 (1st Cir. 2020) (Rule 9(b) applies not only to expressly

labeled “fraud” claims “but also to related claims” that ‘effectively charge fraud.’” (quoting

Mulder v. Kohl’s Dept. Stores, Inc., 865 F. 3d 17, 21-22 (1st Cir. 2017)).

       The First Circuit’s Rule 9(b) test is particularly stringent in securities cases. See, e.g.,

New England Data Services, Inc. v. Becher, 829 F. 2d 286, 288, 289 (1st Cir. 1987) (“in the

securities context, and in general, this Circuit has strictly applied Rule 9(b)”); Greebel v. FTP

Software, Inc., 194 F. 3d 185, 193 (1st Cir. 1999) (same). The First Circuit’s formulations of

scienter - the intent “‘to deceive, manipulate or defraud’” (SEC v. Ficken, 546 F. 3d 45, 47 (1st

Cir. 2008) (quoting Ernst & Ernst v. Hochfelder, 425 U.S. 185, 194 and n. 12 (1976)) - have

varied over time. But the First Circuit has always, both before and after the Private Securities

Litigation Reform Act, 15 U.S.C. § 78u-4, required any securities complaint to make a strong

factual showing of scienter. Conclusory “Defendant knew” allegations do not suffice. See, e.g.,

Greenstone v. Cambex, 975 F. 2d 22, 25 (1st Cir. 1992), superceded by statute (“‘plaintiffs must

plead facts that give[ ] rise to a ‘strong inference’ of fraudulent intent.’” (quoting Wexner v. First

Manhattan Co., 902 F. 2d 169, 172 (2d Cir. 1990)). SEC Complaints must meet this strict

scienter test. See, e.g., Ficken, 546 F. 3d at 47-48 (“In this circuit, proving scienter requires ‘a



                                                  4
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 5 of 41                       PageID #: 680




showing of either conscious intent to defraud or a ‘high degree of recklessness’” (citations

omitted)); SEC v. Fife, 311 F. 3d 1, 9 (1st Cir. 2002) (“Recklessness is ‘a highly unreasonable

omission, involving not merely simple, or even inexcusable negligence, but an extreme departure

from the standards of ordinary care, and which presents a danger of misleading buyers or sellers

that is either known to the defendant or is so obvious that an actor must have been aware of

it’”(quoting Greebel, 194 F. 3d at 198)). See also SEC v. Durgarian, 477 F. Supp. 2d 342, 353

(D. Mass. 2007) (facts must support “‘strong inference’” of scienter (quoting In re Stone &

Webster, Inc. Sec. Litig., 414 F. 3d 187, 204 (1st Cir. 2005)); SEC v. Druffner, 353 F. Supp. 2d

141, 149-50 (D. Mass. 2005) (facts must generate scienter inference “‘that is ‘both reasonable

and strong’” (quoting Greebel, 194 F. 3d at 195-96)). Requiring a strong factual showing of

scienter fulfills Rule 9(b)’s purpose: “to preclude the use of a groundless fraud claim as pretext

for discovering a wrong”). See Becher, 829 F. 2d at 289. Although in SEC v. Tambone, 550 F.

3d 106, 119 (1st Cir. 2008), withdrawn, 573 F.3d 54 (1st Cir. 2009), reinstated in part and

remanded, 597 F. 3d 2010 (1st Cir. 2010), the First Circuit found that “[t]he SEC need only

allege scienter generally,” the court then stated, contradictorily – and in line with substantial

long-standing Circuit precedent requiring a strong scienter showing – that “we evaluate ‘the

complaint in its entirety’ to determine ‘whether all the facts, taken collectively,’ meet the

scienter standard.” Id. at 120 (quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

308, 322 (2007)) (emphasis by Tellabs). Such canvassing would be unnecessary if conclusory

“Defendant knew” allegations, such as this Complaint’s, sufficed. See Iqbal, 556 U.S. at 686-87

(intent allegations cannot be conclusory).

                                               ARGUMENT

   I.      EXAMINATION OF DOCUMENTS REFERRED TO IN THE COMPLAINT
           CONTRADICT THE ALLEGATIONS OF THE COMPLAINT AND REFUTE


                                                  5
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 6 of 41                                  PageID #: 681




             ANY CLAIM OF FRAUD

        A. Investors Were Not Misled About Use of Invested Funds

        The allegation that investors were misled about how their invested funds would be used

(see, e.g., Cplt. ¶¶ 1, 4, 44, 45(b), 47, 48, 77(b), 84, 108), fails dramatically once the content of

documents to which the SEC refers is revealed. Nowhere alleging that Mr. Marcus himself

actually communicated with any investor about the use of proceeds, or in any way actually

“misled” any investor about such use, the Complaint refers to the investment documents, and
                                                                                                                3
some investor funds deposited in Mr. Marcus’ IOLTA account. Cplt. ¶¶ 10, 48(a), 77(b), 108.

The actual investment documents, and the content of Mr. Marcus’ IOLTA account, tell a

dramatically different story from that told in the Complaint, starkly revealing the SEC’s lack of

candor. First, the transaction documents show that investors voluntarily executed documents

saying that the funds invested could be used as the Affiliate (“Issuer”) chose; no provision states

or implies “funds must go to Mozido.” See Exs. 1 (Sec.2(c) (p. 00013) (note proceeds “will be

used for working capital and for general purposes of the Issuer”), Sec. 5(a) (p. 00018) (Issuer

will use note proceeds “solely to fund the general working capital needs of the Issuer”); 2 (Sec.

2(c), p. 00040) (note proceeds “will be used for working capital and for general purposes of the

Issuer”), Sec. 5(a) (p. 00044) (Issuer will use note proceeds “solely to fund the general working

capital needs of the issuer”); 3 (Sec. 2(c) (p. 00066) (note proceeds “will be used for such

purposes as the Issuer determines to be appropriate, including for working capital and general

purposes of the Issuer”), Sec. 5(a) (p.00071) (Issuer will use note proceeds “for any purpose




3
  The court can take notice of docket entries in another proceeding formerly pending before it, Endicott, et al. v.
Marcus, et al., Case No. 2:18-cv-00331-JDL, in which the Plaintiffs were investors in the Liberty Affiliate
Brentwood Investments, LLC and expressly based their complaint [ECF No. 1] on the SEC’s Complaint here. They
affirmed that they had never spoken with or communicated with Mr. Marcus about anything, let alone their
investments in Brentwood. See Ex. 20.

                                                        6
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 7 of 41                      PageID #: 682




deemed appropriate by the Issuer”); 4 (Sec. 2(c) (p. 00096) (note proceeds “will be used for such

purposes as the Issuer determines to be appropriate, including for working capital and for general

purposes of the Issuer”), Sec. 5(a) (p. 00101) (Issuer will use note proceeds “for any purpose

determined appropriate by the Issuer”). Every one of the documents contained integration

clauses, by which each investor disclaimed reliance on “any and all prior

agreements…understandings and communications between the parties, whether written or oral.”

See Exs. 1 (Sec. 8(g) (p. 00022); 2 (Sec. 8(g) (p. 00048); 3 (Sec. 8(g) (p. 00075); 4 (Sec. 8(g) (p.

00105). Finally, the Brentwood documents expressly included a disclaimer of reliance on Mr.

Marcus and his law firm. See Ex. 11 (Sec. 4.5 (p. 00735). See also Ex. 7 (Sec. 7.05 (p. 00253-

55) (Brownstein Hyatt, as “counsel for Family Mobile, Invesco and Mozido,” gave no advice to

noteholder). The Complaint nowhere factually asserts that Mr. Marcus actually communicated,

orally or in writing, with any investor about use of invested funds, and the documents actually

presented to and signed by investors entirely refute any suggestion of misrepresentation—by

anyone. See Broder v. Cablevision Systems Corp., 418 F. 3d 187, 196-97 (2d Cir. 2005)

(affirming contract claim dismissal where actual contract language differed from complaint’s

description). Mr. Marcus was entitled to believe that the investors meant what they expressly and

unequivocally agreed to in these documents, in writing.

       Further undermining the assertion that Mr. Marcus knew about misallocation of

investment proceeds (Cplt. ¶ 108), are his firm’s IOLTA records. The Complaint points to these

records, conclusorily (and falsely) alleging that investment funds were deposited in the IOLTA

and then dissipated to fund Mr. Liberty’s “lifestyle.” Cplt. ¶¶ 1, 48(a), 77(b), 108, 114. The SEC

had received these records in its investigation (see Ex. 8 (00270-00431)), but apparently never

read them—or maybe they did. These records tell a vastly different story from that the SEC



                                                  7
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 8 of 41                                  PageID #: 683




tells: $19,388,720.24 of investment proceeds came into the IOLTA from the investors and

$22,616,576.61 were disbursed from the IOLTA. See Ex. 8 (00268-00270).

        The SEC, in a dramatic breach of its duty of candor, created untruthful fraud allegations

based on documents the SEC either never read, or read and tried to hide. 4 So much for the

Complaint’s central “bait and switch” theory (Cplt. ¶¶ 44, 82, 95, 97) of misdirected investor

funds. So much for SEC candor.

        B. Investors Were Not Misled About Valuations

        The foregoing lack of candor is only the beginning of the Complaint’s deceptions. It goes

on to assert that investors were induced to invest in Mozido – albeit indirectly - by false

representations about Mozido’s value made through the Liberty Affiliates’ grant of a “conversion

option,” i.e., the grant of an option to each investor to acquire Mozido securities. See, e.g., Cplt.

¶¶ 46, 46(a), 50(b), 50(e), 62(c), 65, 66, 68(b), 86, 90, 106, 107, 107(a), 107(c), 107(d), 107(e),

107(f), 118, 129, 129(e), 129(g), 130. According to the SEC, setting the “conversion” price, i.e.

the option strike price, while saying nothing else about the value of the securities subject to

option, permits an inference about the value of those securities. This time, we have SEC lack of

candor augmented by feigned ignorance.

         Again the actual documents tell a vastly different story from the one the Complaint tells.

Each investor’s form of investment was a loan to a Liberty Affiliate. This loan, in every case,

was documented by a written promissory note, with the Liberty Affiliate borrower promising

repayment, with stated interest, at the end of the 3 - year term. As an “equity kicker,” i.e., an

inducement to the investor to make the loan, the promissory notes provided a “conversion


4
  Since the investment proceeds came into the IOLTA for Mr. Marcus’s client, with no written or oral restriction on
their disposition, Mr. Marcus was required to disburse those proceeds as his client directed. See M.R. P.C. §
1.15(b)(2)(iv). See also Maine Board of Bar Overseers Ethics Ops. 116, 127 (lawyer must follow client instructions
to disburse funds from IOLTA.

                                                         8
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 9 of 41                          PageID #: 684




option.” At the end of the loan term, any investor could voluntarily elect either to get the

principal back, plus interest, or to use that money to purchase Mozido securities at a fixed price

for these securities (the “strike price”), set three years earlier, at the time the note was issued.

The conversion strike prices, to be paid three years after execution of the notes if the conversion

option were exercised, were specified, with the Brentwood Investments conversion strike price

determined by using a Mozido valuation of $100,000,000. Other convertible promissory notes

issued by the Liberty Affiliates set other, fixed, conversion strike prices. See Exs. 1 (Sec. 5(a) (p.

00005-00006), 2 (Sec. 5(a) (p. 00032); 3 (Sec. 5(a) (p. 00058-00059), 4 (Sec. 5(a) (p. 00087-

00088). Like any option, the conversion option was a one- way street favoring the investor. He

or she could take the securities deal if Mozido securities were worth more than the conversion

strike price at the time of conversion, or could say “no thanks; I’d like my money repaid, with

interest.” At the same time, the Liberty Affiliate was required to accept the conversion strike

price for the securities, even if at the time, their value greatly exceeded the conversion price. A

classic option; a one-way street favoring the investor, the option holder.

        What is important here is not education of the SEC about how options work, but the

inescapable conclusion that no logical inference about the present value of an asset can be made

by the grant of an option to purchase the asset at a given price three years later. Here is a simple

example: Suppose a real estate investor is granted the option to buy a parcel of real estate, three

years later, at an option strike price of $100,000. That tells the investor absolutely nothing about

the value of the real estate either at the time of the grant of the option or at the time of its

required exercise—three years later (or at any other time for that matter). The only conclusions

that logically can be drawn from the grant of the option are that (i) if at the time of permitted

exercise, the real estate is worth more than the option strike price, the option is “in the money”



                                                    9
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 10 of 41                          PageID #: 685




and likely to be exercised; alternatively, (ii) if it is worth less than the option strike price, the

option will not be exercised. The option grantee gets a contractual right to buy property or walk

away with no penalty, depending on his or her view of the value of the property subject to option

at the time for exercise. No conclusion can be drawn regarding the value of the asset subject to

option from the contractual rights of the optionee and the obligations of the optionor. The grant

of an option to buy, without any express representation on valuation of the asset subject thereto

(here, no such representation is alleged), is neither an explicit nor implied representation as to

what the value of the subject asset is or will be if the optionee chooses to buy—or not.

        Here, the conversion option “strike price” at issue works the same way as the

hypothetical real estate option described above. It set the price that an investor would pay, three

years later, for acquisition of Mozido securities, if the investor so chose. There is no

representation in any investment document that Mr. Marcus is alleged to have seen, or might

conceivably have come across, concerning either the present or future value of the Mozido

securities. The investor was under no obligation to exercise the option and could choose to

retain all note repayment proceeds. As with the real estate option example, in the absence of an

express representation of value, no logic or business reasoning permits an inference as to the

value of the securities subject to option.

        In short, Mr. Marcus worked with loan documents (Cplt. ¶¶ 43, 99) that granted investors

a conversion option, as an “equity kicker” at maturity of their loans, in addition to their right to

repayment with interest. These documents made no representations about value, at the time of

execution or later, and it is impossible to make any inferences about value from the option strike

price. Yet another example of the SEC’s lack of candor; this time exacerbated by twisted logic.




                                                   10
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 11 of 41                      PageID #: 686




       Making matters worse, as discussed in more detail below, is the SEC’s chicanery

concerning the documents evidencing the actual, not inferred, valuation of Mozido securities by

“a large institutional investor” (Cplt. ¶¶ 120-121), Wellington Management Company, the

world’s largest equity investment advisor (www.virtus.com/investment-partners/wellington-

management-company-llp). As usual, the SEC refers (Cplt. ¶¶ 120-121) to these documents

(Exs. 9, 10) but fails to disclose their actual content. That content shows that contemporaneous

with the convertible note sales to investors, in which an option was granted to invest in Mozido

securities three years later at a fixed price, Wellington was making actual, present purchases of

Mozido securities based upon agreed valuations of Mozido itself ranging from $250 million to

$2.25 billion. See Exs. 9 (00433-00436; 00496-00500; 00518), Ex. 21 (00863-00865; 00915;

00917). So much for the SEC’s “valuation deception.”

       C. The Allegations of Improperly Transferred Interests are Factually Wrong.

       The foregoing deceptions on their own warrant dismissal of the Complaint and

imposition of sanctions. But there is more. The Complaint alleges that the Liberty Affiliates

transferred to investors interests in Mozido that the Liberty Affiliates could not validly transfer

or did not possess. See Cplt. ¶¶ 49, 85. Again, the documents underlying these claims show

otherwise. The conclusory allegation that “Liberty and Marcus intentionally concealed” that

transfers of Mozido Investment units to Mozido Invesco and then to investors were void under

Mozido’s Amended Operating Agreement (Cplt. ¶ 49) is simply wrong. The August 26, 2010

transfer of units to Mozido Invesco (Cplt. ¶ 41), alleged by the SEC to be in violation of the

Mozido, LLC Operating Agreement, actually occurred before the Operating Agreement was

amended to restrict transfers of this type. That amendment was contained in the August 27, 2010

version of the Mozido, LLC Operating Agreement, which was not in effect when the subject



                                                 11
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 12 of 41                      PageID #: 687




transfers were made. See Exs. 15 ( 00757-00758) and 16 (passim). Contrary to the SEC’s

allegations (made either in ignorance or with an intent to deceive), the transfers were neither

prohibited nor invalid. Unsurprisingly no allegation appears in the Complaint that any investor’s

ownership interest in any Mozido units was ever challenged by anyone.

       Similarly the SEC claims, again referring to, but not disclosing the contents of, the

relevant documents, that neither Brentwood Financial nor BRTMDO had any ability to “deliver

MDO preferred membership units to investors.” Cplt. ¶ 109. Identifying no Rule 9(b) facts, this

allegation further ignores (and conceals) the truth: the Mozido, LLC Amended and Restated

Operating Agreement, pursuant to which the subject preferred membership units were created,

contains no restriction or regulation on transfer of these preferred membership units and never

did. To the contrary, the transfer of two different classes of membership interests, Class A and

Class B membership units, are regulated. See Exs. 15 (Art. VI, 00775-00779), 16. That the SEC

failed to understand the difference is implausible.

       The icing on the deception cake is the SEC’s failure to disclose the contents (Cplt. ¶¶

120-21) of the Securities Purchase Agreement between Mozido, LLC and Wellington

Management Company, and the schedules thereto (Ex. 9), discussed more fully below. Suffice it

here to note that this content shows that the Brentwood entities did have lawful ownership rights

in and to Mozido preferred membership units sufficient to fund their obligation to satisfy all

investor conversion options.

       D. Allegations that the Wellington Deal Cheated Investors Are False and Absurd.

       Alleging that “[i]n late 2013, a large institutional investor agreed to invest in MDO’s core

business, but not in its existing corporate form” (Cplt. ¶ 120), the Complaint goes on, not just

implausibly but incredibly, to describe this transaction as a fraud on investors. Cplt. ¶ 121.



                                                 12
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 13 of 41                             PageID #: 688




First, the “large institutional investor” was Wellington Management Company (see Ex. 9), the

largest private investment company in the world “with over $1 trillion in client assets under

management” and an “investment advisor to more than 2,150 institutions located in over 65

countries” (www.virtus.com/investment-partners/wellington-management-company-llp).

Wellington wanted to invest “in MDO’s core business.” Cplt. ¶ 120. That allegation itself shows

Mozido’s value proposition was both real and hugely attractive. Crucially it also shows that Mr.

Marcus, who was actively involved in documenting the Wellington transaction (see Ex. 9

(00485-00486; 00502-00507), along with major national law firms, 5 had exactly no reason to

believe anything was amiss. Concealing the facts contained in these documents, the Complaint

gets things badly wrong. The documents show that in November of 2013, Wellington invested in

Mozido at a valuation of Mozido of $250 million; in 2014, it increased its investment in Mozido

at an increased Mozido valuation of $2.25 billion. See Exs. 9 (00433-00436; 00496-00500;

00518) and 21 (00863-00865; 00915; 00917). Mr. Marcus’ s name is all over these documents.

See Exs. 9 (00485-00486), 21 (00905-00906). These are the numbers Mr. Marcus knew, at the

same time that convertible note investors were granted an option to buy Mozido securities at a

price dramatically lower than the valuation attributed by Wellington—no novice in the valuation

of equity securities. This alone shows the SEC’s theory of “valuation fraud” is nonsense.

        The Complaint’s duplicity about the Wellington investment gets still worse. Alleging

“Defendants did not inform investors that MDO [formerly Mozido, Inc.] had restructured and

was now a non-operating company saddled with debts and totally dependent on Mozido” (Cplt. ¶

121), the SEC must have hoped the Court would never read the documents on which these

allegations are based, because the documents tell a radically different story. In the restructuring


5
 Including Mintz, Levin, Cohn, Glovsky & Popeo of Boston (See Ex. 9 (00485-86) and Wilson, Sonsini, Goodrich
and Rosati of San Francisco and New York. See Ex. 9 (00485-86; 00502-07)

                                                     13
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 14 of 41                                     PageID #: 689




done to accommodate the Wellington Investment (see Cplt. ¶ 120), the operating assets and

liabilities of Mozido, LLC, the entity then operating the Mozido business, were transferred to a

new Delaware corporation, Mozido, Inc. It was not a gift. In exchange, Mozido, LLC received

(1) 100% of the common stock of Mozido, Inc.—the new operating company, (2) the agreement

of Mozido, Inc. to assume all operating debts; (3) $15 million in cash and (4) a commitment of

Wellington to purchase not less than $70,000,000 in new preferred shares in Mozido, Inc. See

Exs. 9 and 10, passim. Contrary to the SEC’s allegations, MDO (then Mozido, LLC) was not

“saddled” (Cplt. ¶ 121) with anything, unless receiving a substantial new equity investment, at a

spectacular valuation, determined by the world’s leading investment firm, is being “saddled.”

See Exs., 9, 10. Of course, the SEC knows better than to characterize this sophisticated and

exceedingly valuable investment transaction undertaken by Wellington and Mozido, LLC as a

fraud. Its efforts to deceive the Court in this way are inexcusable.


    II.      EVEN IF THE COMPLAINT ALLEGED A FRAUD, IT ALLEGES NO
             FRAUD BY DEFENDANT MARCUS

          If the foregoing were not enough to warrant judgment for Mr. Marcus on the pleadings

and appropriate sanctions, the following provides further reasons.

    A. The Complaint is Dismissable Shotgun Complaint

    This “Where’s Waldo” Complaint refers 61 times in total to “Defendants,” usually without

any definite antecedents permitting Mr. Marcus to know whether he is included. See, e.g., Cplt.

¶¶ 2, 4, 18, 39, 54, 56, 58, 60, 62, 68, 69, 70, 71, 76, 78, 86, 89, 93, 94, 108, 121, 122, 127, 128,

129, 129(b), 129(e), 133. Many allegations refer to multiple named defendants without

specifying who exactly said or did what. 6 References to “associates” (Cplt. ¶¶ 2, 4, 5, 95, 104,


6
 Only 22 allegations make allegations specific to Mr. Marcus. (Cplt. ¶¶ 18, 31, 40, 43, 50(f), 53, 58, 66, 88, 99,
100, 103, 107(a), 107(d), 107(f), 112, 113, 115, 118, 129(a), 129(e), 129(f)).

                                                         14
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 15 of 41                                      PageID #: 690




105, 111) and “accomplices” (Cplt. ¶¶ 1, 91) are similarly undifferentiated. For example,

Paragraph 56 begins by identifying Hess, Liberty and Marcus, then focuses only on actions by

Hess and Liberty, then concludes with a general “Defendants” reference. It is not a defendant’s

job to try to figure out which allegations pertain to him and which to others. The need to do so

shows Rule 9(b) is unmet. See Becher, 829 F. 2d at 289 (core purposes of Rule 9(b) include “to

place defendants on notice and enable them to prepare meaningful responses”).

    The Complaint should be dismissed outright as a “shotgun pleading.” 7 “‘Shotgun’

pleadings” impermissibly “‘incorporate every antecedent allegation by reference to each

subsequent claim for relief.’” SEC v. Morris, 2012 WL 6822346, at * 6 (E.D. Mo. Sept. 21,

2012) (quoting SEC v. Fraser, 2009 WL 2450508, at * 14 (D. Ariz. Aug. 11, 2009). That is

exactly what the Complaint does here. All claims against Mr. Marcus (which do not differentiate

between the various subsections of the cited statutes) and the throw-in “alternative” aiding and

abetting claims, are predicated on all the undifferentiated, immediately preceding Complaint

allegations. 8 All the preceding allegations of the substantive legal claims are incorporated in

each following claim. See Cplt. ¶¶ 134, 139, 143.

         No specific factual allegations are tied specifically to Mr. Marcus or any other Defendant,

and then matched up with the corresponding element of a specific legal claim against that

individual defendant. See SEC v. Smith, 2015 WL 4067095, at * 6, n. 5 (D. N.H. July 2, 2015)


7
  Mr. Marcus’s Answer [ECF No. 19] reflects the Complaint’s ambiguity, compelling denials “insofar as the
allegations pertain to Mr. Marcus.” See Answer, ¶¶ 1-7, 11-13, 39, 45-46, 48, 50, 52-56, 58, 60, 62-63, 68 -72, 76,
78, 86, 88 -91, 93-95, 99-100, 105-109, 111-119, 121-123, 126-129; Second Affirmative Defense: “The
Commission’s Complaint fails because allegations of the Complaint are not stated with sufficient particularity. For
instance, the Commission’s use of the terms ‘defendants,’ ‘associates,’ and ‘accomplices’ throughout the Complaint
fail to specify which defendants the Commission alleges are involved in each allegation;” Seventeenth Affirmative
Defense: Complaint’s allegations “are uncertain and ambiguous.”
8
  The Complaint’s “Statement of Fact” allegations mentioning Mr. Marcus, usually with other Defendants, are at ¶¶
31, 40, 43, 45, 46, 46(a), 49, 50(f), 53, 55, 56, 58, 62(d), 66, 68(b), 71, 72, 86, 88, 99, 100, 103, 106, 107, 107(a),
107(c), 107(d), 107(f), 108, 109, 109(a), 111(a), 112, 113, 114, 114(b), 114(c), 115, 116, 117, 118, 119, 126, 127,
129, 129(a), 129(e), 129(f), 129(g).

                                                          15
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 16 of 41                                    PageID #: 691




(criticizing complaint like SEC’s here and citing SEC v. Patel, 2009 WL 3151143, at * 2 (D. N.

H. Sept. 30, 2009), as having “cautioned” SEC about ‘shotgun pleading’”). Some Courts have

permitted the repleading of a shotgun Complaint, 9 but dismissal with prejudice is proper here.

First, shotgun Complaints necessarily fail Rule 9(b)’s particularity test. See, e.g., Fraser, 2009

WL 2450508, at * 14-15; SEC v. Mercury Interactive, 2008 WL 4544443, at * 8 (N.D. Cal. Sept.

30, 2008); Patel, 2009 WL 2015794, at * 1-2. Second, the SEC is properly held to strict

compliance with the First Circuit’s stringent Rule 9(b) test. See, e.g., SEC v. Fisher, 2008 WL

2062699, at * 4 (N.D. Ill. May 13, 2008) (SEC’s “veritable army of trained attorneys”); SEC v.

Arthur Young & Co., 584 F. 2d 1018, 1022-23 (D.C. Cir. 1978) (SEC’s resources and subpoena

power “to conduct investigations”). Third, the SEC began investigating this case no later than

May 2012 (see Ex. 7 (00212), and was investigating in 2016 when it subpoenaed a former

Mozido director “for information about Mozido and its dealings with Liberty” (Ex. 13 (00748)

and subpoenaed the Liberty affiliates’ accounting firm. See Ex. 14. The SEC had abundant

time, and access to extensive pre-suit discovery, to frame intelligible allegations—if any could

be honestly made--linking specific supposed facts to the elements of the claims against Mr.

Marcus. A securities fraud complaint, particularly one grounded in misrepresentation of the

factual record, is not a vehicle to go looking for a case. See Becher, 829 F. 2d at 288-89. Fourth,

the SEC has been repeatedly warned that its shotgun pleadings are impermissible. See, e.g.,

Fraser, 2009 WL 2450508, at * 13 (citing Mercury Interactive, 2008 WL 4544443, at * 8);

Patel, 2009 WL 2015794, at * 1-2); SEC v. Smith, 2015 WL 4067095, at * 6, n. 5; SEC v.

Seethruequity, LLC, 2019 WL 1998027, at * 3 (S.D.N.Y. Apr. 26, 2019).



9
 See, e.g., S.E.C. v. Fraser, 2009 WL 2450508, at * 16 (D. Ariz. Aug. 11, 2009); U.S. ex rel Cunningham v.
Millenium Laboratories of California, Inc., 713 F. 3d 662, 664 n. 2 (1st Cir. 2013) (shotgun pleading in Rule
12(b)(1) context; “a pleading deficiency is usually addressed by motion for a more definite statement”).

                                                         16
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 17 of 41                     PageID #: 692




       B. The Complaint Alleges No Scienter as to Mr. Marcus

       Scienter allegations of knowing and intentional wrongdoing satisfying Rule 9(b) are

required for the SEC’s Section 10b and Rule 10b-5(b) misstatement/omission claims (Flannery

v. S.E.C., 810 F. 3d 1, 9 (1st Cir. 2015)); scheme liability claims under Rule 10b-5(a), (c) (SEC v.

Kabra, 2020 WL 1550555, at * 3 (D. Mass. Apr. 1, 2020)) and Section 17(a)(1) (Flannery, 810

F. 3d at 9); and the aiding and abetting claims. See Mansor v. JP Morgan Chase Bank, N.A., 183

F. Supp. 3d 250, 264 (D. Mass. 2016) (“‘aiding and abetting claim requires allegations of facts

that give rise to a strong inference of actual knowledge’” (quoting In re Agape Litig., 773

F.Supp. 2d, 298, 308 (E.D. N.Y. 2011) (further citations omitted)). See also Tambone, 550 F. 3d

at 144 (aiding and abetting requires “knowing” participation; silence or omission can show

knowledge if “consciously intended” to further principal violation).

       Analyzing the Complaint “in its entirety” (Tambone, 550 F. 3d at 120) turns up no

scienter allegations satisfying Rule 9(b) as to Mr. Marcus, compelling dismissal of all the

scienter-required claims. The Complaint nowhere alleges that Mr. Marcus had the required

“‘conscious intent to defraud or a high degree of recklessness’” (SEC v. Telexfree, Inc., 301 F.

Supp. 3d 266, 270 (D. Mass. 2018)), so extreme that it is “a lesser form of intent.” Greebel, 194

F. 3d at 188. Conspicuously absent are factual allegations of any admissions, documents

showing Mr. Marcus was aware of any wrongdoing, and Mr. Marcus’s participation in

communications reflecting knowledge of any deception. The vast majority of the Complaint’s

allegations of supposedly material deceptive statements and conduct misstate the true

documentary record, and focus entirely on the other defendants, acting without any alleged

involvement or knowledge whatsoever by Mr. Marcus. See, e.g., Cplt. ¶¶ 34, 35-38, 41, 44, 47,




                                                 17
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 18 of 41                       PageID #: 693




48, 50, 51, 54, 55, 59, 61, 64, 65, 67, 74, 75, 77, 78, 79, 80-85, 89, 92, 95, 96, 97, 98, 104,

108(a)-(d), 110, 128, 130, 131.

       1. The Actual Facts, In Contrast to Conclusory Allegations, Show No Scienter

         The Complaint alleges the transactions were deceptive (see, e.g., Cplt. ¶¶ 43, 62, 63, 71,

86, 90, 99), but the documents show only conventional legal terms, agreed to by Accredited

Investors, revealing no “scienter” whatsoever. See, e.g., Exs 1-4. The indisputable economic

truth that the conversion option strike price was not a representation of Mozido’s value, and the

actual IOLTA arithmetic showing all investor monies were transferred to Mozido, conclusively

contradict any claim or inference of Mr. Marcus’s scienter. Far from showing scienter, the

massive Wellington investment (Cplt. ¶ 120) showed Mr. Marcus had every reason to believe the

investment program was entirely proper. Alleging a few instances in which Mr. Marcus

personally communicated with investor representatives or their lawyers (see, e.g., Cplt. ¶¶ 53,

107(d), 112, 113, 129(e)) the Complaint nowhere shows that Mr. Marcus’s statements were

incorrect, or that he sought or promoted investments, handled sales, told investors how funds

would be used, made any representations about Mozido’s underlying valuation, or did anything

but legitimate legal work for the issuers.

       The Complaint’s allegations about “other counsel” involved in the First Rescission Offer

(Cplt. ¶ 58), and Mr. Liberty’s hiring of “new securities counsel” (Cplt. ¶ 73) (see also Exs. 5

(00121) (“[a]fter discussing the offering with our new counsel; 6 (p. 00151) (same);) further

negative any scienter inferences. Mr. Marcus was not securities counsel. See also Exs. 6

(00170) (Lowndes, Drosdick firm), 7 (Secs. 7.05, 7.07 (p. 00255) (Brownstein Hyatt firm). No

allegations say these “other counsel” alerted Mr. Marcus to any problems. Mr. Hess’s writing to

Mr. Liberty that his “[new] securities attorneys” needed “to know the whole story,” including



                                                  18
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 19 of 41                                 PageID #: 694




facts about the number of investors and lack of Accredited Investor status (Cplt. ¶ 73), is not

alleged to have gone to Mr. Marcus. Finally, in clanging contrast to the SEC’s scurrilous

allegation of knowing deception by Mr. Marcus (Cplt. ¶¶ 116-118)), the document to which the

SEC selectively refers reveals Mr. Marcus’s complete lack of scienter. The omitted text

underscores the SEC’s extraordinary lack of candor:

                 I have advised Michael [Liberty] on the corporate side – i.e. his entities and the
                 documentation, while Brownstein Hyatt, a major law firm in Denver, has advised
                 Michael on the securities side. The Brownstein firm and I are satisfied that what
                 Michael is doing is entirely legal. At my instigation, we had a conference call
                 among myself, Jeff Knetsch of Brownstein, and Layne Deutscher and his partner
                 [Mozido counsel] to answer questions and be sure the Mozido legal counsel was
                 up to speed on how Michael [Liberty] was raising funds…the upshot of this
                 conference is that while there might be some debate about ‘best practices’ – there
                 always is – Michael’s fundraising program has been blessed by competent
                 securities counsel and is in compliance with the law. (Ex. 12 (00742)).


        2. Conclusory Allegations as to Mr. Marcus do not Show Scienter

        The Complaint’s generalized, conclusory and vague allegations naming Mr. Marcus show

not scienter but at most “guilt by association.”10 No particularized facts show the Rule 9(b)-

required specific hows, whats, wheres, and whens (see Dumont v. Riely Foods Co., 934 F. 3d 35,

38 (1st Cir. 2019)) of the alleged actions. “Marcus too” and “Marcus knew” guilt-by-association

allegations fail to show a conscious intent to defraud or recklessness so extreme as to be “a lesser

form of intent.” Greebel, 194 F. 3d at 188.

        First, the direct “Marcus knew” allegations are few and conclusory, beggaring Rule 9(b).

See, e.g., Cplt. ¶¶ 43, 46(a), 52, 58, 62(d), 71, 99, 100, 107(c), 107(d), 107(f), 108, 111(a),

129(g). Failing Rule 9(b), these naked “Mr. Marcus knew” allegations are all contradicted by

the documentary record,


10
  In light of the page limits, this Memorandum cannot dissect every allegation mentioning Mr. Marcus in light of
the required legal claim elements but will proceed using examples of the uniformly deficient allegations.

                                                        19
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 20 of 41                      PageID #: 695




       Second, the conclusory allusions to Mr. Marcus’s “assistance,” that he “read, reviewed,

approved” certain things, omitting any reference to what was read or reviewed or approved,

when and in what context, and other vague references to certain actions, fail Rule 9(b) and

support no inference of scienter. See, e.g., Cplt. ¶¶ 45, 46, 58, 68(b), 72, 86, 103, 109(a), 111(a),

114(b), 126, 127. See, e.g., SEC v. Fraser, 2009 WL 2450508 at * 8 (dismissal for failure to

allege facts of defendant’s involvement in reviewing and discussing SEC filings); SEC v. Berry,

580 F. Supp. 2d 911, 922 (N.D. Cal. 2008) ( insufficient allegations that defendant “reviewed”

and “discussed” various filings).

       Third, the allegations concerning investor money into Mr. Marcus’s firm’s IOLTA (see

Cplt. ¶¶ 10, 48(a), 77(b), (108) show the opposite of scienter for the reasons described above.

The “commingling” to which the Complaint darkly refers is mandated. (Maine Bar R. 6(c)(1)).

       3. No Allegations Show any Motive to Deceive

       Analyzing motive is probative in determining the sufficiency of scienter allegations. See

In re Cabletron Sys. Inc., 311 F. 3d 11, 39 (1st Cir. 2002). Scouring the Complaint for facts

showing any motive Mr. Marcus might have had to sacrifice his excellent professional reputation

by knowingly deceiving anyone or acting with “a high degree of recklessness” (Ficken, 546 F.

3d at 47) turns up nothing. No facts plead in the Complaint show or even imply that Mr. Marcus

was himself an investor in any offering, or had any stake whatsoever in any of the offerings, the

sale of any of the notes, or any Issuer. To the contrary, the Complaint (inaccurately, see Ex. 8)

alleges “most” of the funds raised “went to fund Liberty’s lifestyle” (Cplt. ¶ 1) and to benefit

other defendants. See Cplt. ¶¶ 4, 24, 36, 45, 48, 63(b), 67, 91, 95, 98, 108(c), 114, 121.

       The SEC’s allegations that “Marcus obtained money (in the form of legal fees) from the

Defendants’ fraudulent misrepresentations and omissions” (see Cplt. ¶ 18) and received a



                                                 20
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 21 of 41                                    PageID #: 696




“personal benefit” from Brentwood Offering proceeds (Cplt. ¶ 114) are utterly conclusory. No

pleaded facts link payment of any legal fees or other benefits to Mr. Marcus, directly or

indirectly, as consideration for services promoting any fraud. No facts show Mr. Marcus had any

intent to defraud anyone so that he could receive legal fees for doing so or that his legal fees

were contingent on any offering. Just as “personal financial gain may weigh heavily in favor of

a scienter inference” (Tellabs, 551 U.S. at 325), the utter absence of any plausible allegation of

such gain weighs heavily against any such inference. Cf. SEC v. Wey, 246 F. Supp. 3d 894, 910,

923 (defendant lawyer’s practice depended on fraud scheme, without which his “legal practice

would have ceased to exist”).

         A lawyer’s incentive to get paid for work, and maintain a client relationship, does not

establish scienter. See In re DNTW Charted Accountants Sec. Litig., 96 F. Supp. 3d 155, 164

(S.D.N.Y.2015) (“generalized economic interest in professional fees is insufficient to establish

an accounting firm's motive to commit fraud” (quoting In re Philip Serv. Corp. Sec. Litig., 383

F.Supp.2d 463, 470 (S.D.N.Y.2004)); Affco Investments, LLC v. KPMG, LLP, 2009 WL

3248052, at * 5 (S.D. Tex. Sep. 28, 2009) ( “allegation of motive to perpetrate fraud based upon

a desire to receive professional fees is insufficient” to show scienter) . 11

     B. The Complaint Alleges No Actionable Misstatements or Omissions

     A misstatement/omission claim under Section 10(b) and Rule 10b-5 requires the SEC

plausibly to allege facts satisfying Rule 9(b) showing that Mr. Marcus “(1) made a material

misrepresentation or a material omission as to which he had a duty to speak…(2) with scienter;




11
  Mr. Marcus’s utter lack of scienter, and the fundamental fact that he participated in no fraud whatsoever,
demonstrate the SEC’s request for injunctive relief (Cplt. ¶¶ 7(a), 138, 142, 146) is baseless. See, e.g., SEC v.
Sargent, 329 F. 3d 34, 39 (1st Cir. 2003). Nothing shows any violation, let alone any reason to think Mr. Marcus,
with a long unblemished history of professional excellence and high ethical standards, would commit one in the
future.

                                                         21
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 22 of 41                        PageID #: 697




(3) in connection with the purchase or sale of securities’ in interstate commerce.” SEC v. Wall,

2020 WL 1539919, at * 6 (D. Maine March 31, 2020) (recommended decision) (quoting SEC v.

Cole, 2015 WL 5737275, at * 5 (S.D.N.Y. Sept. 19, 2015)). All misstatement/omission claims

against Mr. Marcus fail for lack of scienter and because the documents show these claims are

false.

    1. Alleged Core Misstatements/Omissions Misrepresented Nothing

    No allegation shows Mr. Marcus telling any investor anything about how invested funds

would be used. The “valuation” misstatement/omission claims (see, e.g., Cplt. ¶¶ 68(b), 107(d))

are based on the sophomorically incorrect assertion that a conversion option/strike price

establishes the present value of the optioned asset. Mr. Marcus’s allegedly misleading statement

about a “commonality of interest” in “further equity raises” not being “dilutive on a value basis”

to an “investor’s representative” (Cplt. ¶ 50(f)) stated only the truism that value dilution differs

enormously from percentage dilution. Omitting that Mr. Marcus was writing to an investor’s

lawyer, this allegation also omits crucial text: “…there is no anti-dilution protection for sales of

equity at a later date…To be sure, if further equity has to be raised, it will be dilutive on a

percentage basis…” See Ex. 18. Concerning the alleged “no commissions were paid” deception

(Cplt. ¶¶ 34, 36, 37, 38, 48(b), 55, 62(d), 73, 74), no allegation shows Mr. Marcus ever

communicating with any investor about that issue. The June 13, 2012 Exchange Offer disclosed

the issue anyway. See Cplt. ¶ 62(d); Ex. 5 (00121).

    2. No Misrepresentations or Omissions by Mr. Marcus in Offerings.

    Asserting that Mr. Marcus wrote at an unidentified time to an unidentified investor to say that

the SEC’s prior allegations against Mr. Liberty were “entirely false” (Cplt. ¶ 53), the Complaint

makes no allegation that Mr. Marcus was wrong, that the opinion was not “honestly believed


                                                  22
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 23 of 41                      PageID #: 698




when made” (Fait v. Regions Fin. Corp., 655 F. 3d 105, 112 (2d Cir. 2011) or that it could be

material to an Accredited Investor who agreed to rely on her own due diligence and own advisors

(see Exs. 1 (Sec. 4(d) (p. 00017), Sec. 4(k) (p. 00018); 2 (Sec. 4(b) (p. 00044), 3 (Sec. 4(b)-(n)

(p. 00070-00071), 4 (Sec. 4(c), (d), (g), (k), (l), (m), (n) (00099-00101)) and could research the

matter with one Google click. That opinion was “‘fairly align[ed] with the information in [Mr.

Marcus’s] possession at the time.’” SEC v. Mahabub, 343 F. Supp. 3d 1022, 1045 (D. Colo.

2018) (quoting Omnicare, Inc. v. Laborers Dist. Council Constr. Indus. Pension Fund, 575

U.S.175, 189 (2015). See Ex. 17 (00848) (no admission of liability)

       Mr. Marcus’s “good to hear” response to an unidentified MDO board member that

“Mobile Tech accepted that the next round of MDO’s financing would be at an even lower

valuation: “$8 Million” (Cplt. ¶ 66) shows only that Mr. Marcus was glad to hear that MDO

would be getting more funding. Nothing connects this immaterial remark to any

misstatement/omission liability, and certainly not to any investor concerning the purchase or sale

of securities. See 15 U.S.C. § 78j(b); 15 C.F. R. § 240.10b-5. Paragraph 106 alleges “[i]n

touting the Brentwood Offering, Liberty, Marcus and Rick Liberty frequently lied about or

concealed critical facts,” followed by supposed examples in the next paragraph. The two

examples concerning Mr. Marcus (Cplt. ¶¶ 107(d), (f)) allege unfounded “valuation deceptions.”

       Mr. Marcus’s supposed “describ[ing]” of Mozido’s financial condition (Cplt. ¶ 129(a)) -

to whom and in what form the Complaint nowhere says – appears to be a purely internal

communication, reflecting no disclosure duty or any other basis for liability. No facts

establishing any disclosure duty are pleaded for Mr. Marcus’s alleged nondisclosure of

“Mozido’s defaults and precarious financial condition,” or “other financial information” (Cplt. ¶

129(e). Mr. Marcus, an attorney, having retained outside securities lawyers to advise his clients



                                                 23
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 24 of 41                      PageID #: 699




with respect to the offerings in question, was ethically bound not to disclose facts about his client

to anyone. Besides, no allegations provide context or show any untruth here.

       The allegation that Mr. Marcus “perpetuated Defendants’ prior lies about valuation when

he misled investors about the ‘triple liquidation preference’” (Cplt ¶ 129(e)) lacks any Rule 9(b)

“who, what, when, where” facts. No allegation shows Mr. Marcus’s comments about the “triple

liquidation preference” were not entirely consistent with the definition of the term in the Mozido

Operating agreement. In fact, they were, as examination of the document shows. See Ex. 15

(00795; 00809-00817).

       Conclusorily alleging Mr. Marcus also “knew how investors’ money was being used, but

misled investors into believing the money was being used for MDO” (Cplt. ¶ 108), the

Complaint nowhere shows Mr. Marcus communicating with any investor about how funds raised

were used. See Ex. 19 (two Brentwood Offering investors affirm complete lack of knowledge of

or communications with Mr. Marcus). Mr. Marcus knew from the IOLTA record (Ex. 8) that

more money went out to Mozido from the IOLTA account than came in from investors.

       Alleging Mr. Marcus “hid” a lawsuit against Mr. Liberty by an MDO board member

(Cplt. ¶ 111(a), the Complaint nowhere alleges facts to show Mr. Marcus had a duty to inform

anyone about a lawsuit against his client. See Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27,

44 (2011) (Section 10(b) Rule 10b-5 “do not create an affirmative duty to disclose any and all

material information. Disclosure is required under these provisions only when necessary to

make…statements made, in light of the circumstances under which they were made, not

misleading” (additional cites omitted)). The Complaint does not say from whom this fact was

supposedly withheld, whether any investor asked about it, whether there was anything about the

lawsuit that was material, or any particulars of the supposed concealment. See Durgarian, 477 F.



                                                 24
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 25 of 41                        PageID #: 700




Supp. 2d at 350 (D. Mass. 2007) (duty to disclose is required for omission claim). Lawsuits are

matters of public record, and all investors expressly affirmed they relied solely on their own due

diligence. See Exs. 1 (Sec. 4(d) (p. 00017), Sec. 4(k) (p. 00018), 2 (Sec. 4(b) (p. 00044), 3 (Sec.

4(b)-(n) (00070-00071), 4 (Sec. 4(c), (d), (g), (k), (l), (m), (n) ( 00099-000101)).

       The allegation that Mr. Marcus misled “investors and their legal counsel” about the

meaning of the triple liquidation preference” (Cplt. ¶ 112) refers to a September 10, 2012 email

(Ex. 19), but identifies no error or misstatement made by Mr. Marcus and no respect in which

the definition of the “triple liquidation preference” in applicable documents varies from what

Mr. Marcus described. The allegation that Mr. Marcus falsely stated that the liquidation

preference “provid[ed] for a payout of three-times the investor’s purchase price for Brentwood

Offering Promissory Notes, plus a pro rata share of additional available funds” is just wrong.

Mr. Marcus made no such statement, as the actual document shows. He referred the investor’s

legal counsel, to whom he was writing, to the “operating agreement for Mozido,” correctly

stating: “w[]hat it means is that when Mozido is sold, all of the issued and outstanding preferred

units get 3 times the face amount of the preferred units (note, not 3 times the amount of the

convertible note), and then they share in the remaining upside, on a pro rata basis.” See Ex. 19.

Mr. Marcus’ description is consistent with the applicable documents. See Ex. 15 (00795; 00809-

00817).

       Alleging Mr. Marcus said Mr. Liberty was a “victim” of the SEC (Cplt. ¶ 113), the

Complaint again fails Rule 9(b), identifying nothing untrue in the statement, any facts showing

that opinion was not honestly held or was contradicted by facts Mr. Marcus then possessed.

   The allegation that Mr. Marcus, with Liberty and Abbass, “hid Liberty and Abbass’s

misappropriation of the investors’ money through false statements and omissions in the Form Ds



                                                 25
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 26 of 41                     PageID #: 701




filed with the SEC” (Cplt. ¶ 114) states no claim against Mr. Marcus. No facts show how the

“hiding” was done. The IOLTA record shows no misappropriation. No Rule 9(b)-satisfying facts

– no facts at all - show what constituted Mr. Marcus’s “work” on the Form Ds and Form D/As,

all of which were signed by Defendant Abbass. See Cplt. ¶¶ 114(a)-(c). See also Cplt. ¶ 78

(Liberty and Abbass signed previous Forms D/A, no allegation of any role of Mr. Marcus).

       Alleging that “Defendants did not tell investors that $15 MM of investment proceeds

from the institutional investors [Wellington] were used by Mozido to settle a threatened lawsuit”

(Cplt. ¶ 121), the Complaint specifies no particular Defendant, states no facts showing Mr.

Marcus had any disclosure duty about this and no facts showing such use of the investment

proceeds was imprudent or disadvantageous. Wellington knowingly made these investment

proceeds available to settle the lawsuit as part of its overall investment in Mozido. Ex. 9 (00512).

The plausible inference is not deception but that Wellington believed such use to be prudent.

       The few misrepresentation/omission allegations specifically mentioning Mr. Marcus

concerning the Brentwood Exchange Offer all fail to support any Section 10(b) or Rule 10b-5

claim. Referring to an apparently internal April 8, 2016 communication in which Mr. Marcus

supposedly described Mozido’s financial straits (Cplt. ¶ 129(a)), the Complaint does not say to

whom this description was provided, the form or manner of its communication, or in any way

link it to the purchase or sale of any securities. Moreover, the documentary record shows that

the Brownstein, Hyatt firm was then representing Mozido concerning all securities matters, not

Mr. Marcus, who had a duty as attorney not to make disclosures to anyone. Claiming that Mr.

Marcus did not inform “the manager of an investment group” about “Mozido’s defaults and

precarious financial condition or provide any other financial information” (Cplt. ¶ 129(e)), the




                                                 26
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 27 of 41                                  PageID #: 702




Complaint provides no specifics, and nothing showing Mr. Marcus had any duty to say anything.

See Matrixx, 563 U.S. at 44.

        The allegation that Mr. Marcus did not “tell investors that MDO had defaulted on a large

loan,” that “investors’ holdings were significantly diluted” and that Mozido’s preferred

shareholders had “a nearly $1 Billion liquidation preference” (Cplt. ¶ 129(f)) provides no

specifics, for example, no allegations of any facts creating any disclosure duty for Mr. Marcus.

     3. Mr. Marcus Is Not Liable for Statements He Neither Made nor Controlled .

        To the extent the Complaint seeks to hold Mr. Marcus liable for misstatements he did not

personally make or over which he exercised no ultimate control (see, e.g., Cplt. ¶¶ 68(b), 100,

107(f), 114(b), (c)), the Complaint fails to state a Section 10(b) or Rule 10b-5(b) claim. No facts

are alleged showing that Mr. Marcus, acting as corporate counsel, had or purported to exercise

“ultimate authority” (or any authority) over any of the documents provided or statements made to

investors or the SEC by the investment’s promoters. See Lorenzo v. SEC, __ U.S. __, 139 S. Ct.

1094, 1098-99 (2019) (discussing Janus Cap. Group, Inc., v. First Deriv. Traders, 564 U.S. 135,

142, 143, 145 (2011): “‘maker of a statement is the person or entity with ultimate authority over

the statement, including its content and whether and how to communicate it’” (emphasis by

Lorenzo court)). 12 Drafting (allegedly) transaction documents (see, e.g., Cplt. ¶¶ 43, 99, 103) or

emails for use by another (see, e.g., Cplt. ¶ 107(f)) or forwarding documents over which others

exercised ultimate authority (see, e.g., Cplt. ¶¶ 99, 100) without any intent to deceive, is

insufficient for Rule 10b-5(b) liability. See Janus, 564 U.S. at 145 (investment adviser who



12
   Some cases have questioned whether the Janus rule applies in SEC civil enforcement actions. See, e.g., SEC v.
Garber, 959 F. Supp. 2d 374, 381 n. 50 (S.D.N.Y. 2013). Others have found it does. See, e.g., SEC v. Kelly, 817 F.
Supp. 2d 340, 343 (S.D.N.Y. 2011) (SEC conceded Janus rule applied to Rule 10b-5(b) misstatement claim). See
generally SEC v. Benger, 931 F. Supp. 2d 908, 911 n. 1 (N.D. Ill. 2013) (“at oral argument the SEC represented that
it was not taking the position that Janus does not apply to the SEC). Tellingly, the Supreme Court’s Lorenzo scheme
liability ruling turned on the Janus rule’s protection of the defendant from misstatement liability in an SEC case.

                                                        27
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 28 of 41                               PageID #: 703




“participat[ed] in the drafting of a false statement” “made” by another not liable under Rule 10b-

5(b)).

     4. No Facts Show Mr. Marcus Owed any Disclosure Duty to any Investor

         Mr. Marcus was allegedly corporate counsel for the issuer in all the alleged offerings.

See, e.g., Cplt. ¶¶ 3, 18, 40, 43, 58, 66, 72, 86, 99, 126. 13 Other law firms (Downdes Londrick;

Brownstein Hyatt) acted as securities counsel. As such, Mr. Marcus owed duties of

confidentiality (see MRPC 1.6) and zealous representation (see MRPC 1.3) to Mr. Liberty and

Mr. Liberty’s companies. These duties are entirely inconsistent with the Complaint’s underlying

premise that Mr. Marcus had some general duty to disclose facts to his client’s counterparties,

the investors. No allegation shows that Mr. Marcus had any communications of any kind with

investors except for the few times they or their lawyers contacted him. Rather, the Complaint

proceeds on the absurd theory that the attorney for a securities issuer, who has no relationship

with any investor, and has never even spoken with an investor about any potential investment,

nevertheless has an unlimited affirmative duty to “tell all.” That is not the law. See Matrixx, 563

U.S. at 44. The Complaint’s allegations of supposed omissions and concealments by Mr. Marcus

(see Cplt. ¶¶ 43, 49, 68(b), 99, 103, 106, 111(a), 114, 129(f)) fail to allege facts showing that Mr.

Marcus owed a duty to make disclosures to the allegedly deceived investors. See Tambone, 597

F. 3d at 447 (parties to market transaction owe each other no disclosure duty absent fiduciary or

agent relationship, prior dealings, or special “trust and confidence” circumstances).

     C. The Complaint’s Section 17(a)(2) Claim Fails




13
  The allegation that the MDO Board was Mr. Marcus’s client (see Cplt. ¶ 88) is factually unsupported and
internally contradictory, also stating “on or about May 2012, Liberty and Marcus persuaded the MDO board to
authorize the conversion of Family Mobile’s interests in MDO….” Family Mobile was a Liberty company. See
Cplt. ¶¶ 20, 68(a).

                                                      28
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 29 of 41                                     PageID #: 704




         To the extent the Complaint alleges a Section 17(a)(2) claim – it does not expressly say

so - it fails Rule 9(b). The SEC must factually allege that Mr. Marcus received “money or

property by means of any untrue statement of a material fact or any omission to state a material

fact necessary in order to make the statements made, in light of the circumstances under which

they were made, not misleading.” 15 U.S.C. § 77q(a)(2). Mr. Marcus must have received such

money himself. See S.E.C. v. DiMaria, 207 F. Supp. 2d 343, 358 (S.D.N.Y. 2016).

         Only two allegations about “receipt of money or property” are possibly relevant for a

Section 17(a)(2) claim. First, that Mr. Marcus “obtained money (in the form of legal fees) from

the Defendants’ fraudulent misrepresentations and omissions in the course of the securities

offerings.” Cplt. ¶ 18. Second, that Mr. Marcus, with Defendants Liberty, Abbass, Hess, and

Rick Liberty received a “personal benefit” from Mr. Liberty’s alleged misappropriation of “most

of the $31.4 Million raised through [the] Brentwood Offering.” Cplt. ¶ 114. Both allegations are

purely conclusory. As the scienter discussion above demonstrates, no facts show that Mr.

Marcus ever personally received, directly or indirectly, investment proceeds paid to his client, or

in what amount. 14 The answer is “None.” 15 No facts appear about Mr. Marcus’s “compensation

and how any false statement may have benefited him.” Wey, 246 F. Supp. 3d at 915. See also

DiMaria, 207 F. Supp. 3d at 358 (dismissing Section 17(a) claim where “the SEC does not allege

any chain of events, however attenuated, that concludes with [the defendant] receiving money or

property as a result of the alleged scheme”).

     D. The Complaint’s Scheme Liability Claims Fail



14
   The only possible allegation about “receipt” of funds concerns money paid into Mr. Marcus’ firm IOLTA account.
This account, of course, holds money for clients to which Mr. Marcus has no personal entitlement.
15
   Accordingly, the Complaint states no claim for “disgorgement.” Disgorgement is a form of restitution for an
unjust enrichment , requiring a securities law violator to repay to the government the net profits realized through the
violation. See, Liu v. SEC, __U.S. __, 140 S. Ct. 1936, 1940-41 (2020). Here the SEC alleges not a penny of profits
Mr. Marcus realized from any wrongdoing.

                                                          29
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 30 of 41                      PageID #: 705




       Repeatedly invoking “scheme” liability (see, e.g., Cplt. ¶¶ 1, 2, 4, 6(a), 10, 39, 58, 69, 86,

93, 116, 118, 123, 124, 135, 136, 140), the Complaint nonetheless sets forth no viable claim of

“scheme liability” under Rule 10b-5(a), (c) or under Section 17(a), (c). First, the shotgun

complaint warrants dismissal of the scheme liability claim. See SEC v. Patel, 2009 WL

3141143, at * 5 (“shotgun pleading” where relevant count “does not, itself, describe any scheme

at all…leaving it to the reader to deduce the outlines of the specific unlawful scheme charged”).

The scheme liability further fails for lack of specific facts alchemizing Mr. Marcus’s corporate

legal work into substantial participation in violative “devices, schemes or artifices” or “courses

of business.” Nothing shows any “inherently deceptive conduct” by Mr. Marcus, the touchstone

of scheme liability. In re AT&G/DirecTV Now Sec. Litig., 2020 WL 4909718, at * 17 (S.D.N.Y.

Aug. 18, 2020) (citation omitted).

       1. No Scienter, Deceptive Device or Course of Business, or Substantial
          Participation

       As shown above, the Complaint shows no scienter, dooming the scheme claims under

Rule 10b-5(a), (c) and Section 17(a)(1). Nor does any negligence-based scheme liability claim

(Section 17(a)(3)) survive. The Complaint alleges no “deceptive device” Mr. Marcus used “for

the purpose of defrauding investors.” See SEC v. Esposito, 2017 WL 388800, at * 6 (D. Mass.

Jan. 17, 2017). Nor does it allege that Mr. Marcus “‘substantially participated’ in the alleged

scheme and acted with scienter.” Bio-Defense, 2019 WL 7578525, at * 21 (quoting Durgarian,

477 F. Supp. 2d at 353).

       Laying the vast majority of the allegedly wrongful conduct at other Defendants’ doors

(see, e.g., Cplt. ¶¶ 24, 34-38, 44, 47, 50-52, 54-55, 61, 64, 66, 67, 74-75,79-85, 89, 92, 95-98,

100-101, 104, 107(b),( e), 108(a)-(d), 110(a)-(g), 125, 128, 129(c)-(d), 130-131, 148-150) the




                                                 30
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 31 of 41                                  PageID #: 706




Complaint fails plausibly to allege Mr. Marcus was a “substantial participant” in any of the

allegedly wrongful conduct of others for scheme liability (or any other) purposes.

        The involvement of numerous sophisticated securities lawyers, left out of the Complaint,

shows Mr. Marcus had no reason to think any “scheme” was afoot or that he was somehow part

of one. See Exs. 6 (00152) (Second Rescission Offer handled by Lowndes, Drosdick), 7

(Exchange Offer, Secs. 7.05, 7.07 (00255) (handled by Brownstein Hyatt); Ex. 9 (p. 00507)

(Wellington transaction opinion letter by Wilson, Sonsini, Goodrich & Rosati as counsel for

Mozido, Inc.); Ex. 12 (00742) (Brownstein Hyatt and Mozido’s counsel found fundraising

program “in compliance with law”).

        The Supreme Court’s most recent scheme liability case, Lorenzo v. SEC, __ U.S. __, 139

S. Ct. 1094 (2019), shows why any scheme liability claim fails here. Lorenzo presented a

difficult case. Under Janus misstatement/omission liability was precluded because the defendant

was not the “maker” of the two false emails he disseminated. But the Lorenzo defendant had

admitted to committing fraud (id. at 1101, 1109), and adherence to precedent that precluded

scheme liability based on misstatements/omissions would have permitted an admitted fraudster

to escape liability. Concluding that sending knowingly fraudulent emails sufficed for scheme

liability, the Court found that “using false representations to induce the purchase of securities

would seem a paradigmatic example of securities fraud.” Id. at 1103.16



16
   Any argument that Lorenzo greatly expanded the scope of scheme liability by blurring the line between “conduct”
and “misstatement/omission” liability is premature if not incorrect. The Court recognized that applying the scheme
liability provisions “may present difficult problems of scope in in borderline cases” and that “[p]urpose, precedent
and circumstance could lead to narrowing their reach in other contexts” but “we see nothing borderline about this
case.” Lorenzo v. S.E.C., __ U.S. __, 139 S. Ct. 1094, 1101 (2019). See, e.g., S.E.C. v. Ustian, 2019 WL 7486835,
at * 39-40 (N.D. Ill. Dec. 13, 2019) (responding to SEC’s argument that Lorenzo “changes the calculus and removes
the requirement that the SEC prove conduct separate and apart from misstatements for scheme liability to attach” by
“question[ing] whether Lorenzo warrants an expansive reading to allow scheme liability solely on the making of
false or misleading statements, as the SEC advocates,” and “declin[ing] to make a definitive ruling on the required
showing for scheme liability after Lorenzo at this time”).

                                                        31
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 32 of 41                     PageID #: 707




          Starkly different from the Lorenzo defendant, Mr. Marcus sought to ensure the

fundraising program complied with the law. See Ex. 12 (00742). Nothing factually shows Mr.

Marcus perpetrated any fraud, disseminated any false statements to anyone, or that he knew

about any such false statements, used or knew about any other deceptive “device,” participated in

any “scheme,” employed any “artifice” or that he did so with the required scienter. Cf. Malouf v.

S.E.C., 933 F. 3d 1248, 1261(10th Cir. 2019) (following Lorenzo and finding scheme liability

where defendant himself created the fraud and failed to correct misstatements perpetrating that

fraud).

          2. Mr. Marcus Created No False Appearance of Fact or Acted with Deceptive
             Purpose and Effect
          For scheme liability, the alleged conduct must have “had the principal purpose and effect

of creating a false appearance of fact in furtherance of the scheme.’” Patel, 2009 WL 3151143,

at * 9 (quoting S.E.C. v. Berry, 580 F. Supp. 2d 911, 923 (N.D. Cal. 2008) (further citation

omitted) (emphasis by Patel court). Further, “‘[i]t is not enough that a transaction in which the

defendant was involved had a deceptive purpose and effect; the defendant’s own conduct

contributing to the transaction or overall scheme must have had a deceptive purpose and effect.’”

Patel, 2009 WL 3151143, at * 9 (quoting Berry, 580 F. Supp. 2d at 923) (further citation

omitted) (emphasis by Patel court)). Such conduct must be “inherently deceptive when

performed.” SEC v. Kelly, 817 F. Supp. 2d 340, 344 (S.D.N.Y. 2011). No allegations show

anything that Mr. Marcus did or said had a “deceptive purpose or effect.” The documents on

which the SEC relies establish the exact opposite. Subsequent actions or statements by another

defendant that may have turned Mr. Marcus’s work or statements to deceptive purpose or effect

does not create scheme liability for Mr. Marcus. See Kelly, 817 F. Supp. 2d at 344.




                                                  32
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 33 of 41                       PageID #: 708




       Anyway, here the investments were real, the Issuers were real, and Mozido was real, with

a prestigious Board, institutional investors, employees and real business. See, e.g., Exs. 5-7. The

Complaint nowhere alleges anything different. Every investor got what they bargained for -

convertible notes with the right to convert to equity. No allegations show Mr. Marcus had

anything whatsoever to do with any Issuer’s failure to repay unconverted promissory notes, or

the lack of value in any notes converted to equity. See In re Enron Corp. Sec., Deriv. & ERISA

Litig., 2006 WL 6892915, at * 4, n. 14 (S.D. Tex. Feb. 2, 2007) (citing In re Parmalat Sec. Litig.,

376 F. Supp. 2d 472, 505 (S.D.N.Y. 2005) for no scheme liability where transactions “not shams

and did not depend on any fictions”).

   E. The Complaint’s Aiding and Abetting Claims Fail

       Relying on conclusory “Marcus knew” allegations (see, e.g., Cplt. ¶¶ 43, 45, 46(a), 50,

52, 58, 62(d), 71, 99, 100, 107(c), 107(d), 107(f), 108, 109(a), 111(a), 129(g)), the Complaint

alleges no facts showing the required “strong inference of actual knowledge” (Mansor, 183 F.

Supp. 3d at 264) that the scienter element of aiding and abetting liability requires, either of the

underlying violations alleged against the other defendants or that his legal work was facilitating

any violations. No particularized facts show Mr. Marcus “knowingly or recklessly provide[d]

substantial assistance” (15 U.S.C. § 78t(e)) “in the achievement of the primary violation.” SEC v.

DiBella, 587 F. 3d 533, 566 (2d Cir. 2009). As the documentary record shows, see infra, Mr.

Marcus produced entirely proper legal documentation executed by self-declared Accredited

Investors with no facts showing Mr. Marcus had any duty to investigate or disbelieve those

affirmations. Mr. Marcus disbursed investor proceeds exactly as the executed documents

permitted and his duties required.




                                                 33
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 34 of 41                        PageID #: 709




       The allegations that Mr. Marcus provided “assistance” are utterly conclusory with no

facts at all showing just what that “assistance” was, when it occurred, and how it helped to

perpetrate the alleged wrongdoing by others. See, e.g., Cplt. ¶¶ 40, 46, 68(b). These claims fall

far short of Rule 9(b)’s required specific facts. To the extent that the “assistance” involved

preparation of transaction documents, we have already shown that those documents made no

false or misleading statements whatsoever. To the extent the SEC alleges that Mr. Marcus

provided “substantial assistance” to other defendants who committed primary violations by not

disclosing information to investors, “silence or omission” as a basis for the knowledge element

of aiding and abetting liability requires facts showing such silence or omission was contrary to

some duty, and “consciously intended” to further the principal violation. Tambone, 550 F. 3d at

144. No such facts appear in the Complaint.

       Infrequent communications with investors or their attorneys (see, e.g., Exs. 18, 19) is not

“substantial assistance” but simply lawyering. See Zazzali v. Hirschler, Fleischler, P.C., 482

B.R. 495, 519 (D. Del. 2012) (dismissing aiding and abetting claim where defendant lawyer only

“provided legal services that were common in the industry”) Chem-Age Industries, Inc. v.

Glover, 652 N.W. 2d 756, 774-75 (SD 2002) (“substantial assistance” requires lawyer to

“actively participate” in fiduciary duty breach”).

   F. The Complaint’s Section 5(a), (c) Claim Fails

       The Complaint fails to allege with the required Rule 9(b) particularity that Mr. Marcus

“directly or indirectly sold or offered to sell” unregistered securities. 15 U.S.C. § 77e(a), (c). The

Complaint itself shows Mr. Marcus completely uninvolved in the promotion or sales of the

securities. See, e.g., Cplt. ¶¶ 34, 38, 44, 47, 50-51, 54, 55, 59, 61, 64, 67, 74-75, 77, 78-85, 87,

89, 92, 95, 96-98, 104, 108(a)-(d), 110, 128, 130-131. Those allegations terminate any argument



                                                  34
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 35 of 41                      PageID #: 710




that Mr. Marcus was a “necessary participant” and “substantial factor” in those sales. SEC v.

Murphy, 626 F. 2d 633, 649-652 (9th Cir. 1980) (“no court using the ‘necessary participant’ test

has found liable a defendant whose acts were not a substantial factor in the sales transaction”).

So does the heavy involvement of other lawyers for the Issuers. See Cplt. ¶¶ 58, 73; Exs. 6

(00152) (Lowndes, Drosdick); 7 (Secs. 7.05, 7.07 (00255) (Brownstein Hyatt); 12 (00742)

(Brownstein Hyatt). As Ex.12 (00743-00744) shows, Mr. Marcus had to be told by someone else

about the marketing activities. No facts show Mr. Marcus “conceived of and planned the scheme

by which the unregistered securities were offered or sold.” S.E.C. v. Friendly Power Co., 49 F.

Supp. 2d 1363, 1371 (S.D. Fla. 1999). No facts show Mr. Marcus was responsible for securities

law compliance or the offerings, charged with analyzing the necessity of or filing Registration

Statements, or seeking an exemptions from that requirement, or otherwise involved in issues

concerning the decision to offer and implement sales of unregistered securities, or to whom and

how to market such securities. Allegations about Mr. Marcus’s supposed “work” on the

November 22, 2013 and January 24, 2014 Forms D/A, signed by others, are entirely conclusory

(see Cplt. ¶¶ 114(b)(c)) and Mr. Marcus is not alleged to have had even such vague involvement

in the January 11, 2012 and February 3, 2012 Forms D/A. See Cplt. ¶ 78.

       The Complaint’s own allegations about, and the documents illustrating, the roles of other

counsel show Mr. Marcus was neither a substantial factor nor necessary participant and the

rigorous “participant liability” test is unmet. See SEC v. Jammin Java Corp., 2016 WL 6595133,

at * 16 (C.D. Cal. July 18, 2016). (importance of careful use of necessary participant and

substantial factor test “‘so as not to subject defendants with a de minimis or insubstantial role in

a securities scheme to strict liability’” (quoting SEC v. CMKM Diamonds, Inc., 729 F. 3d 1248,

1257 (9th Cir. 2013)).



                                                 35
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 36 of 41                               PageID #: 711




     III.      MOST OF THE CLAIMS ARE UNTIMELY

     A. Claims Based on First Four Offerings Are Untimely, Barred by the Statute of Limitations.

            The SEC must plead facts showing its securities fraud claims are timely. See Young v.

Lepone, 305 F. 3d 1, 8 (1st Cir. 2002). The SEC’s claims based on the first four securities

offerings alleged, Mozido Invesco (Cplt. ¶¶ 39-57 (“August 2010-May 2012”)), First Rescission

(Cplt. ¶¶ 58-68 (“June 13, 2011- July 13, 2011)), Second Rescission (¶¶ 69-85 (“January 9, 2012

– February 2012”)), and Exchange (Cplt. ¶¶ 86-92 (“May and June 2012”)), and all claimed

injunctive relief, disgorgement and civil penalties must be dismissed because all allegations

concerning those first four securities offerings are barred by the five-year statute of limitations.

28 U.S.C. § 2462. That limitation period begins when the claim first accrued. See Kokesh v.

SEC, __ U.S. __, 137 S. Ct. 1635, 1639 (2017); Gabelli v. SEC, 568 U.S. 442, 448 - 454 (2013).

See also S.E.C. v. Bio Defense Corp., 2019 WL 7578525, at * 10-11 (D. Mass. Sept. 6, 2019)

(“Applying…Kokesh …no doubt that both the injunction and officer/director bars sought here

are penalties and subject to the five-year limitations period.”). A claim accrues on the date the

alleged violation occurs. See Gabelli, 558 U.S. at 449-453. No “discovery rule” can extend the

accrual date in an SEC enforcement action. See Gabelli, 568 U.S. at 451.

     The Complaint plainly shows that the limitations period for all claims based on the first four

offerings had expired even before Mr. Marcus executed a Tolling Agreement on November 27,

2017 (Ex. 22 ).17 Mozido Invesco Offering claims had to be brought by May 2017. First

Rescission Offer claims had to be filed by July 13, 2016. Second Rescission Offer claims had to

be filed by February 2017. Exchange Offer claims expired after June 2017. The Tolling




17
  The Court may take judicial notice of that Tolling Agreement. See Rios-Campbell v. U.S. Dep’t of Commerce,
927 F. 3d 21, 25, n. 2 (1st Cir. 2019).

                                                      36
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 37 of 41                                   PageID #: 712




Agreement, which extended the limitations period for 120 days from November 27, 2017,

preserved then existing limitations defenses and revived no then untimely claims. See Ex. 22.

     B. Claims Based on Fifth Offering Must Be Limited to Predicates Within Limitations Period.

         The Complaint alleges two stages for the fifth offering, the Brentwood Offering (Cplt. ¶

93): “August 2012 through November 2013” (with Brentwood Financial notes) and “October

2012 through February 2014” (with BRTMDO notes). Cplt. ¶ 94. Most events alleged here

occurred outside the limitations period that had expired before execution of the Tolling

Agreement, and are therefore not timely predicates for any claim, requiring dismissal. See Cplt.

¶¶ 99 (“August 2012” and “August 15, 2012”); 100 (“August 30, 2012); 107(a) (“beginning in

August 2012”); 107(c) (“August [2012]”); 107(d) (“September 10, 2012”); 109(a) (“August 30,

2012”); 112 (“September 12, 2012”). 18 Claims based on this offering must be limited to only the

few alleged predicate events concerning that offering that appear timely. See Cplt. ¶¶ 107(f)

(“February 28, 2013” email for Liberty to send to investor about “conversion price” and

“valuation”), 113 (“later in 2013” statement that Liberty was “victim “of SEC”), 114(b)

(“November 22, 2013” unspecified “work” on Forms D/A), 114(c) (“January 24, 2014”

unspecified “work” on Form D/A). As discussed above, none of these allegations sufficiently

allege any fraud or other violation of law anyway. 19



18
   Generalized allegations without any dates concerning Mr. Marcus (see, e.g., Cplt. ¶ 103, 108, 111(a), 113) fail
Rule 9(b) for that reason alone. See Dumont v. Riely Foods Corp., 934 F.3d 35, 38 (1st Cir. 2019) (Rule 9(b) requires
particularized facts of “who, what, where and when” (emphasis added)).
19
   The allegations in Section J (¶¶ 115-119) of the Complaint refer to acts in December 2012 and January 2013.
While not untimely, as to Mr. Marcus these allegations pertain only to internal MDO communications that provide
no basis for any liability. Section K ¶¶ (120-122), concerning events in 2013, 2014 and 2015, nowhere mentions
Mr. Marcus. Section L (¶¶ 123-131) mentions Mr. Marcus a few times, but none of the claims state any basis for
liability. See Cplt. ¶¶ 126 (conclusory reference to involvement in exchange offer); 127 (conclusory reference to
causing tax accountant to email solicitations); 129(a) (apparently internal communication with no recipient
identified and no connection to any investor); 129(e) (communication with investment group manager about
“valuation”); 129(f) (conclusory omission claim with no identification whatsoever of circumstances or of any
disclosure duty of Mr. Marcus); 129(g) (conclusory “Marcus knew” allegation about preferred shareholder
liquidation preference). The allegations in Section II of the Complaint (¶¶ 132-133) are timely but nowhere even

                                                         37
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 38 of 41                              PageID #: 713




        C.       Dismissal is Proper on Statute of Limitations Grounds

        All three primary claims against Mr. Marcus and corresponding tag-along aiding and

abetting claims are based upon every event and transaction recited in the Complaint. To the

extent those events and transactions are time-barred, the legal claims and associated remedies

either necessarily fail, or must be limited to a basis in events and transactions within the five-

year limitations period before November 27, 2017. See Alvarez-Mauras v. Banco Popular of

Puerto Rico, 919 F. 3d 617, 628 (1st Cir. 2019) (“motion to dismiss may be granted on the basis

of … the statute of limitations, as long as ‘the facts establishing the defense [are] clear ‘on the

face of the pleadings’’” (quoting Blackstone Realty LLC v. FDIC, 244 F. 3d 193, 197 (1st Cir.

2001) (further citation omitted). The SEC has long been on notice of the limitations defense.

See Answer [ECF No. 19] (Twelfth Affirmative Defense of “statutes of limitations and other

statutory time limitations, including laches”).

    C. Tolling Doctrines Do Not Revive the Untimely Claims


        None of the tolling doctrines - equitable tolling; fraudulent concealment; equitable

estoppel; continuing violations doctrine; single integrated offering doctrine – save the untimely

claims. First, such exceptions run counter to the important purposes of statutes of limitation and

are available only in rare circumstances, not alleged here. See Gabelli, 568 U.S. at 454 (“the

cases in which ‘a statute of limitations may be suspended by causes not mentioned in the statute

itself…are very limited in character, and are to be admitted with great caution”’ (quoting Amy v.

Watertown (No. 2), 130 U.S. 320, 324 (1889)).




mention Mr. Marcus or show any connection between the alleged TL Holdings Offering and the six Offerings on
which the SEC purports to base its claims.

                                                      38
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 39 of 41                        PageID #: 714




       Second, the Complaint contains not one fact approaching, let alone any facts satisfying,

the demanding burden of pleading the availability of tolling. See Wood v. Carpenter, 101 U.S.

(11 Otto) 135, 143 (1879) (“The circumstances of the discovery must be fully stated and proved,

and the delay which has occurred must be shown to be consistent with the requisite diligence.”);

Tissiera v. Doe, 2019 WL 175123, at * 2 (N.D.N.Y. Jan. 11, 2019) (equitable tolling allegations

must satisfy Rule 9(b)); Pinney Dock & Transp. Co. v. Penn Cent. Corp., 838 F. 3d 1445, 1465

(6th Cir.), cert. denied, 488 U.S. 880 (1988) (fraudulent concealment requires “‘stringent rules of

pleading and evidence’”) (citation omitted).

       As discussed above, the SEC was investigating by May 2012 (see Ex. 7 (p. 00212)), had

long had Mr. Liberty in its sights (see Cplt. ¶¶ 52-53, Ex. 17) and issued subpoenae in February

2016. Ex. 7 (p.00212). No allegation shows the SEC was prevented from timely bringing its

claims. Alleging no “extraordinary circumstances” (Menominee Indian Tribe of Wisconsin v.

U.S., __ U.S,__, 136 S. Ct. 750, 756 (2016)) blocking its ability timely to file its claims, the

SEC provides no basis for any extension of the five-year limitations bar. See Gonzalez v. U.S.,

284 F. 3d 281, 291 (1st Cir. 2002) (“Tolling is ‘appropriate only when the circumstances that

cause a plaintiff to miss a filing deadline are out of its hands.’” (quoting Salois v. Dime Sav.

Bank, FSB, 128 F. 3d 20. 25 (1st Cir. 1997)).

       The “continuing violation doctrine” is inapplicable to extend the limitations period, See

Quality Cleaning Products R.C., Inc. v. SCA Tissue North America, LLC, 794 F. 3d 200, 205-06

(1st Cir. 2015) (“[c]ourts have largely, if not exclusively, held that the application of the

continuing violation doctrine is cabined to certain civil rights or tort actions). Cf. SEC v. Fiore,

2019 WL 4688538, at * 14 (S.D.N.Y. Sept. 25, 2019) (“[c]ourts within the Second Circuit have

reached ‘diametrically opposite conclusions’ regarding whether the continuing violations



                                                  39
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 40 of 41                        PageID #: 715




doctrine applies in securities fraud cases”). Further, the SEC alleges each of the six discrete

securities offerings were independently actionable wrongs, negating the premise of the

continuing violations doctrine. Martin v. Nannie and the Newborns, Inc., 3 F. 3d 1410, 1415 n. 6

(10th Cir. 1993).

       Finally, the “single integrated offering” doctrine cannot extend the limitations period.

See, e.g., Caviness v. Derand Resources Corp., 983 F. 2d 1295, 1301 (4th Cir. 1993) (rejecting

entirely inapposite “theory of integration” to extend limitations period for claims under

Securities Act § 12(2) subject to three-year statute of repose); Schlueter v. Cozad, 674 F. Supp.

1351, 1354-55 (C.D. Ill. 1987) (“integration doctrine” inapplicable to save untimely claims).

                                                CONCLUSION

       Baselessly alleging dishonesty by Mr. Marcus, the Complaint, instead, shows only

dishonesty by the SEC. The documentary record upon which the SEC relies shows nothing more

than Mr. Marcus competently discharging his duties, and complying with his ethical obligations,

as an attorney. The SEC’s efforts to demonstrate fraud by reference to documents, knowing, but

not revealing to the Court, that the actual contents of the same flatly contradict its allegations, is

unacceptable. The Court should not tolerate it, should dismiss the Complaint as to Mr. Marcus

in its entirety, with prejudice, and should impose sanctions, including attorneys’ fees and referral

to appropriate Bar disciplinary authorities.

Dated: September 3, 2020                               /s/ Stephen G. Grygiel
                                                       Stephen G. Grygiel (ME Bar 003427)
                                                       Grygiel Law, LLC
                                                       301 Warren Ave., #405
                                                       Baltimore, MD 21230
                                                       407-505-9463
                                                       410-617-8945 (fax)
                                                       stephengrygiel22@gmail.com




                                                  40
Case 2:18-cv-00139-JDL Document 82 Filed 09/03/20 Page 41 of 41                     PageID #: 716




                                 CERTIFICATE OF SERVICE

         I, Stephen G. Grygiel, hereby certify that on this 3rd day of September, 2020, I caused

the foregoing Motion And Incorporated Memorandum Of Law Of Defendant George J.

Marcus For Judgment on the Pleadings to be served by electronic mail to all counsel of record

for all parties.


 Dated: September 3, 2020                          /s/ Stephen G. Grygiel
                                                   Stephen G. Grygiel, Esq.


                                                   Counsel for Defendant George J. Marcus




                                                41
